Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/17/21 has been entered. Claims 2, 6, 8, 11, and 18 have been canceled.  Claims 1, 10, 15-16, and 19 have been amended.  Claims 1, 3-5, 7, 9-10, 12-17, and 19-22 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 9/21/21.
Allowable Subject Matter
Claims 1, 3-5, 7, 9-10, 12-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7, 9-10, 12-17, and 19-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the second gap distance is between 1.5 and 2.5 times greater than the first gap distance” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 10, and 16.  The Examiner notes that Figs. 5 and 6 of the instant disclosure clearly indicate that the first gap distance 96 is the distance between the first gap portion 92 and the outer circumference of the intermediate gear 64 at the tip of the teeth of the intermediate gear, and the second gap distance 98 is the distance between the second gap portion 94 and the outer circumference of the intermediate gear 65 at the tip of the teeth of the intermediate gear (see Para 0056 of the instant Specification).
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/29/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746